      Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 1 of 26



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
                              BOSTON DIVISION

                                        )
VICTIM RIGHTS LAW CENTER, et al.,       )
                                        )
                    Plaintiffs,         )
                                        )
                    v.                  )     Case No. 1:20-cv-11104-WGY
                                        )
ELISABETH D. DEVOS, et al.,             )     Leave to file granted
                                        )     August 18, 2020
                    Defendants.         )
                                        )


BRIEF OF THE AMERICAN COUNCIL ON EDUCATION AND 24 OTHER HIGHER
EDUCATION ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’
     MOTION FOR PRELIMINARY INJUNCTION OR 5 U.S.C. § 705 STAY


                                        Gregory F. Noonan (BBO# 651035)
                                        HOGAN LOVELLS US LLP
                                        125 High Street, Ste. 2010
                                        Boston, MA 02110
                                        (617) 371-1029
                                        gregory.noonan@hoganlovells.com

                                        Stephanie J. Gold
                                        Susan M. Cook
                                        Kyle M. Druding
                                        HOGAN LOVELLS US LLP
                                        555 Thirteenth Street, NW
                                        Washington, D.C. 20004
                                        (202) 637-5496
                                        stephanie.gold@hoganlovells.com

                                        Counsel for Amici Curiae

Dated: August 18, 2020
           Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 2 of 26



                                                 TABLE OF CONTENTS
                                                                                                                                 Page

TABLE OF AUTHORITIES ...................................................................................................... ii
STATEMENT OF INTEREST.................................................................................................... 1
SUMMARY OF ARGUMENT ................................................................................................... 3
ARGUMENT .............................................................................................................................. 4
          I.         The Department’s Final Rule Directs A Sea Change For Title IX
                     Administration In Higher Education. .................................................................... 4
          II.        The Abbreviated Compliance Deadline Set Forth In The Final Rule Will
                     Be Difficult—If Not Impossible—For Institutions To Meet. ................................ 8
CONCLUSION ......................................................................................................................... 16
ADDENDUM
CERTIFICATE OF SERVICE




                                                                    i
           Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 3 of 26



                                                TABLE OF AUTHORITIES
                                                                                                                                 Page(s)
CASES:

Cannon v. Univ. of Chi.,
   441 U.S. 677 (1979) .............................................................................................................. 4

Davis v. Monroe Cty. Bd. of Educ.,
   526 U.S. 629 (1999) .............................................................................................................. 4

Franklin v. Gwinnett Cty. Pub. Sch.,
   503 U.S. 60 (1992) ................................................................................................................ 4

STATUTES:

Department of Education Organization Act,
   Pub. L. No. 96–88, 93 Stat. 669 (1979) .................................................................................. 4

20 U.S.C. § 1681(a) .................................................................................................................... 4

REGULATIONS:

Nondiscrimination on the Basis of Sex in Education Programs or Activities
   Receiving Federal Financial Assistance,
   85 Fed. Reg. 30,026 (May 19, 2020)............................................................................ 3, 6, 15

Nondiscrimination on the Basis of Sex in Education Programs or Activities
   Receiving Federal Financial Assistance,
   83 Fed. Reg. 61,462 (Nov. 29, 2018) ................................................................................. 5, 6

Sexual Harassment Guidance: Harassment of Students by School Employees,
   Other Students, or Third Parties, 62 Fed. Reg. 12,034 (Mar. 13, 1997)
   revised (Jan. 19, 2001), available at https://bit.ly/3dc3mcG ................................................... 5

45 C.F.R. § 86.1 .......................................................................................................................... 4

EXECUTIVE MATERIALS:

Exec. Order No. 12212,
   45 Fed. Reg. 29,557 (May 2, 1980) ....................................................................................... 4

President Donald J. Trump, Proclamation on Declaring a National Emergency
   Concerning the Novel Coronavirus Disease (COVID-19) Outbreak (Mar. 13,
   2020), available at https://bit.ly/2SFUCUQ ......................................................................... 12




                                                                     ii
          Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 4 of 26



OTHER AUTHORITIES:

Am. Council on Educ., Comment Letter on Proposed Rule Amending Title IX
  Regulations (Jan. 30, 2019), available at https://bit.ly/35zEOs1 ................................ 9, 10, 11

Am. Council on Educ., Statement by ACE President Ted Mitchell on Final Title
  IX Regulations (May 6, 2020), available at https://bit.ly/2Bceh8W ....................................... 8

Bd. of Regents of Univ. of Wis. Sys., Chapter UWS 17: Student Nonacademic
   Disciplinary Procedures (eff. Sept. 1, 2009), available at
   https://bit.ly/2xGV3XU ....................................................................................................... 11

Sydney Czyzon, Title IX investigations transition online, await new federal
   guidelines, Marquette Wire (Apr. 29, 2020), https://bit.ly/2yoVPJw .................................... 14

Entangled Solutions, COVID-19: Higher Education Resource Center,
   https://bit.ly/2zafDAn (last visited July 31, 2020) ................................................................ 12

Isabel L. Isselbacher, Harvard Title IX Office Operations Continue Remotely
    During COVID-19 Crisis, Harvard Crimson (Mar. 31, 2020),
    https://bit.ly/3b9UZxr .......................................................................................................... 14

Letter from Ted Mitchell, President, ACE, to Betsy DeVos, Sec’y of Educ., U.S.
    Dep’t of Educ. (Mar. 24, 2020), available at https://bit.ly/2W7Sdo8 ................................... 15

Office for Civil Rights, U.S. Dep’t of Educ., Dear Colleague Letter: Harassment
   and Bullying (Oct. 26, 2010), available at https://bit.ly/2yPkXct ........................................... 7

Office for Civil Rights, U.S. Dep’t of Educ., Dear Colleague Letter: Sexual
   Harassment (Jan. 25, 2006), available at https://bit.ly/3dhCbxK............................................ 5

Office for Civil Rights, U.S. Dep’t of Educ., Dear Colleague Letter: Sexual
   Violence (Apr. 4, 2011), available at https://bit.ly/3dglR0f, .................................................. 5
   withdrawn (Sept. 22, 2017), available at https://bit.ly/2L4omGY .......................................... 5

Office for Civil Rights, U.S. Dep’t of Educ., Q&A on Campus Sexual Misconduct
   (Sept. 2017), available at https://bit.ly/35Up8jt ..................................................................... 7

Office for Civil Rights, U.S. Dep’t of Educ., Questions and Answers on Title IX
   and Sexual Violence (Apr. 29, 2014), available at https://bit.ly/2YNAYuf ............................ 5
   withdrawn (Sept. 22, 2017), available at https://bit.ly/2L4omGY .......................................... 5

Christina Paxson, Opinion, College Campuses Must Reopen in the Fall. Here’s
   How We Do It., N.Y. Times (Apr. 26, 2020), https://nyti.ms/2WIeVSL ............................... 13

U.S. Dep’t of Educ., Background & Summary of the Education Department’s
   Proposed Title IX Regulation (Nov. 2018), available at https://bit.ly/3e8Ul5w...................... 6




                                                                  iii
          Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 5 of 26



U.S. Dep’t of Educ., Summary of Major Provisions of the Department of
   Education’s Title IX Final Rule (May 6, 2020), available at
   https://bit.ly/2xL9Ws4 ........................................................................................................... 8

U.S. Dep’t of Educ., Title IX of the Education Amendments of 1972, Docket ID:
   ED-2018-OCR-0064, https://www.regulations.gov (last visited July 31, 2020) ...................... 6




                                                                  iv
         Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 6 of 26



                                  STATEMENT OF INTEREST

        Amici are 25 associations of colleges, universities, educators, trustees, and other

representatives of higher education in the United States. Amici represent public, independent,

large, small, urban, rural, denominational, non-denominational, graduate, and undergraduate

institutions. They have a strong interest in ensuring that their members are given the proper time

to analyze, deliberate, and implement the extensive changes mandated by the first set of

regulations issued under Title IX since the 1970s, especially in light of the unprecedented

demands that responding to the evolving COVID-19 crisis has imposed on higher education

institutions. 1

        Amicus curiae the American Council on Education (“ACE”) represents all higher

education sectors.      Its more than 1,700 members reflect the extraordinary breadth and

contributions of degree-granting colleges and universities in the United States. Founded in 1918,

ACE seeks to foster high standards in higher education, believing a strong higher education

system to be the cornerstone of a democratic society. As a key part of its mission, ACE is

committed to ensuring the continued vitality and workability of the federal civil rights

protections enshrined in Title IX, including through the submission of amicus curiae briefs in

cases of particular national import.

        ACE is joined in this amicus brief by the following organizations, whose descriptions are

found in the Addendum to this brief:

                 The Accreditation Council for Pharmacy Education;
                 American Association of Community Colleges;
                 American Association of State Colleges and Universities;

1
  No person or entity other than amici and their counsel assisted in or made a monetary
contribution to the preparation or submission of this brief. All parties have consented to the
filing of this brief.



                                                  1
       Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 7 of 26



              American Association of University Professors;
              American Dental Education Association;
              American Indian Higher Education Consortium;
              Association of American Medical Colleges;
              Association of American Universities;
              Association of Catholic Colleges and Universities;
              Association of Governing Boards of Universities and Colleges;
              Association of Jesuit Colleges and Universities;
              Association of Public and Land-grant Universities;
              College and University Professional Association for Human Resources;
              Council for Advancement and Support of Education;
              Council of Independent Colleges;
              Middle States Commission on Higher Education;
              NASPA - Student Affairs Administrators in Higher Education;
              National Association of College and University Business Officers;
              National Association of Diversity Officers in Higher Education;
              National Association of Independent Colleges and Universities;
              National Collegiate Athletic Association;
              New England Commission of Higher Education;
              University Risk Management and Insurance Association; and
              WASC Senior College and University Commission.

       Amici are deeply concerned that the U.S. Department of Education (“Department”), in its

recently announced regulatory overhaul of Title IX, has set an unreasonable implementation

timeframe, requiring the roll-out this semester of revised policies and protocols, renegotiation of

collective bargaining and other agreements with constituent groups, and application of hastily

arranged and untested procedures. Moreover, the Department incomprehensibly decided to

announce the new requirements in the middle of a pandemic and after administrators and faculty

members on every campus in America had been sent home. As colleges and universities move

toward and through the upcoming academic year, they cannot be expected to comprehensively

and sensibly implement the new requirements without diverting significant time and resources

that are sorely needed to respond to the ongoing global pandemic. While amici have strong and

publicly articulated views about many aspects of the regulatory overhaul, that is not the focus of

this brief. Amici write to highlight the unique harms that expedited compliance imposes and to


                                                2
        Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 8 of 26



urge this Court to grant preliminary injunctive relief to allow American colleges and universities

sufficient time to implement the new regulations. 2

                                  SUMMARY OF ARGUMENT

       The Department recently issued final regulations under Title IX for the first time in

nearly half a century. See U.S. Dep’t of Educ., Nondiscrimination on the Basis of Sex in

Education Programs or Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026

(May 19, 2020) (to be codified at 34 C.F.R. pt. 106) (hereinafter, “Final Rule”). The regulations

are the result of a year-and-a-half-long rulemaking that culminated in a 600,000 word Federal

Register notice.   The new regulations will require colleges and universities nationwide to

restructure thousands of institution-specific policies and procedures in order to comply with

scores of new administrative mandates. And yet the Department has set highly abbreviated

compliance deadlines for doing so, demanding that new policies and procedures be in place and

actively utilized this academic semester.

       In the best of times, that timing would be unreasonable. But in light of the extraordinary

burdens that have been placed on American colleges and universities in the wake of the COVID-

19 global pandemic, the timing is problematic in the extreme. Higher education institutions

cannot implement their new protocols without diverting significant focus and resources from

other mission-critical demands.

       The higher education associations submit this brief to explain, independent of the merits

challenges to the Final Rule, the imminent and irreparable harms that will befall colleges and

universities absent an injunction or stay. These harms speak solely to the balance of hardships

2
  Amici have already been granted leave to file a similar version of this brief in State of New York
v. United States Department of Education, No. 1:20-cv-4260-JGK (S.D.N.Y.), and
Commonwealth of Pennsylvania v. DeVos, No. 1:20-cv-1468-CJN (D.D.C.).



                                                 3
        Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 9 of 26



and public interest factors associated with the standard for preliminary injunctive relief. Amici

support Plaintiffs’ request for a preliminary injunction or stay to permit higher education

institutions sufficient time to assess how most effectively to incorporate the new requirements

into their policies and procedures.        Amici also believe it would be prudent to delay

implementation of the rule until there is a final resolution of the substantive issues in this lawsuit

and reasonable certainty that the Final Rule will, in fact, be a design parameter for policies and

procedures on America’s campuses.

                                           ARGUMENT

  I.   The Department’s Final Rule Directs A Sea Change For Title IX Administration In
       Higher Education.

       Title IX is a cornerstone federal civil rights law enacted by Congress as part of the

Education Amendments of 1972. It provides in pertinent part: “No person in the United States

shall, on the basis of sex, be excluded from participation in, be denied the benefits of, or be

subjected to discrimination under any education program or activity receiving Federal financial

assistance.” 20 U.S.C. § 1681(a). The last time full-dress regulations were issued under Title IX

was in 1975, nearly half a century ago. See 45 C.F.R. § 86.1 et seq. The agency then tasked

with implementing Title IX was the former Department of Health, Education, and Welfare, as

those regulations predated the Department of Education itself by five years. See Department of

Education Organization Act, Pub. L. No. 96–88, § 201, 93 Stat. 669, 671 (1979); Exec. Order

No. 12212, 45 Fed. Reg. 29,557 (May 2, 1980).

       In the decades since, various aspects of Title IX’s requirements have been further

construed and interpreted by the courts, see, e.g., Cannon v. Univ. of Chi., 441 U.S. 677, 717

(1979); Franklin v. Gwinnett Cty. Pub. Sch., 503 U.S. 60 (1992); Davis v. Monroe Cty. Bd. of

Educ., 526 U.S. 629 (1999), as well as in informal guidance and “Dear Colleague” letters from



                                                  4
         Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 10 of 26



the Department across administrations, see, e.g., Sexual Harassment Guidance: Harassment of

Students by School Employees, Other Students, or Third Parties, 62 Fed. Reg. 12,034 (Mar. 13,

1997), revised (Jan. 19, 2001)3; Dear Colleague Letter on Sexual Harassment (Jan. 25, 2006) 4;

Dear Colleague Letter: Sexual Violence (Apr. 4, 2011),5 withdrawn (Sept. 22, 2017)6; Questions

and Answers on Title IX and Sexual Violence (Apr. 29, 2014),7 withdrawn (Sept. 22, 2017).8

          The current, once-in-multiple-generations Title IX rulemaking reflects a massive

regulatory undertaking.         The Department’s Office for Civil Rights released its Notice of

Proposed Rulemaking at the end of November 2018. See Nondiscrimination on the Basis of Sex

in Education Programs or Activities Receiving Federal Financial Assistance, 83 Fed. Reg.

61,462 (Nov. 29, 2018). That proposal sought broad comment on several crucial and highly

sensitive and complex issues of Title IX administration, including:

                 How to define “sexual harassment” for Title IX purposes;

                 What should trigger schools’ legal obligations to respond to claims of sexual

                  harassment;

                 How schools should respond after receipt of a qualifying complaint;

                 What features institutional individual grievance procedures should contain;

                 How schools should conduct factual investigations into allegations of misconduct;

3
    Available at https://bit.ly/3dc3mcG.
4
    Available at https://bit.ly/3dhCbxK.
5
    Available at https://bit.ly/3dglR0f.
6
    Available at https://bit.ly/2L4omGY.
7
    Available at https://bit.ly/2YNAYuf.
8
    Available at https://bit.ly/2L4omGY.



                                                   5
         Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 11 of 26



                What the evidentiary and adjudicative standards for making determinations of

                 responsibility should be;

                How the appeals mechanism for responsibility determinations should work; and

                What record-keeping and disclosure obligations should attach to Title IX

                 coordinators, investigators, and decisionmakers.

See 83 Fed. Reg. at 61,495–499; see also U.S. Dep’t of Educ., Background & Summary of the

Education Department’s Proposed Title IX Regulation 3–6 (Nov. 2018).9 In response to the

Proposed Rule, affected stakeholders and members of the public submitted over 120,000

comments. See U.S. Dep’t of Educ., Title IX of the Education Amendments of 1972, Docket ID:

ED-2018-OCR-0064, https://www.regulations.gov (last visited July 31, 2020). Those comments

included a twenty-eight page letter submitted by sixty-one higher education associations,

including virtually all the signatories to this amicus brief.

          The Final Rule was published in the Federal Register on May 19, 2020. 85 Fed. Reg.

30,026.10 As finalized, the new regulations mandate that our nation’s colleges and universities

follow a prescribed template that requires the vast majority of them to make broad-scale and

fundamental changes to a wide variety of institution-specific practices and policies attendant to

Title IX proceedings.       The Department’s new regulations require that every college and

university review policies, procedures, and practices in every aspect of their operations and make

any necessary changes to assure their policies, procedures, and practices applicable to

undergraduate and graduate students, as well as faculty and staff (whether unionized or not),

comply with the Final Rule’s myriad requirements. For example:
9
    Available at https://bit.ly/3e8Ul5w.
10
  Several days earlier, on May 6, the Final Rule was made public informally through a PDF
document posted on the Department’s website, available at https://bit.ly/3hCwzAZ.



                                                   6
         Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 12 of 26



        Colleges and universities must adopt or otherwise reconcile in their policies and

         procedures a new Title IX-specific definition of “sexual harassment,” including to mean

         conduct that is so “severe” and “pervasive” and “objectively offensive” that it

         effectively denies a person equal access to the recipient’s education program or activity.

         Notably, this construction runs counter to the Department’s prior guidance regarding

         discriminatory harassment 11 and also is inconsistent with the “severe” or “pervasive”

         offensive conduct standard used in Title VII cases;

        They must meet a new set of mandatory response obligations triggered by a “deliberate

         indifference” standard, which in turn requires implementation of various newly

         mandated grievance, investigation, notice, and record-keeping obligations;

        They must adopt new practices for adjudicating Title IX complaints, including the use of

         “live hearing[s] with cross-examination” under prescribed evidentiary and procedural

         standards and a written responsibility determination based on either the “preponderance

         of the evidence” or the “clear and convincing” threshold;

        They must afford both parties to a responsibility determination a specified appeals

         mechanism to be made available in enumerated circumstances; and

        They must revise informal resolution procedures, such as mediation or restorative

         justice, to include certain features while prohibiting others, which may both expand and

11
   See, e.g., Q&A on Campus Sexual Misconduct 1 (Sept. 2017) (“[W]hen sexual misconduct is
so severe, persistent, or pervasive as to deny or limit a student’s ability to participate in or benefit
from the school’s programs or activities, a hostile environment exists and the school must
respond.”), available at https://bit.ly/35Up8jt; Dear Colleague Letter: Harassment and Bullying
2 (Oct. 26, 2010) (“Harassment creates a hostile environment when the conduct is sufficiently
severe, pervasive, or persistent so as to interfere with or limit a student’s ability to participate in
or benefit from the services, activities, or opportunities offered by a school. When such
harassment is based on race, color, national origin, sex, or disability, it violates the civil rights
laws that OCR enforces.”), available at https://bit.ly/2yPkXct.



                                                   7
         Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 13 of 26



          restrict colleges’ and universities’ current use of these alternatives. For example, the

          Final Rule disallows an institution to offer an informal resolution process until after a

          formal complaint is filed, and in no case may an institution offer or facilitate an informal

          resolution process if the respondent is an employee.

See generally U.S. Dep’t of Educ., Summary of Major Provisions of the Department of

Education’s Title IX Final Rule (May 6, 2020). 12 Taken together, these changes significantly

alter the Title IX compliance landscape to require extensive re-drafting of procedures, policies,

protocols, and handbooks and renegotiation of employee contracts. In addition, because many of

these changes import highly technical legal standards into institutional disciplinary proceedings

that lay students, administrators, and faculty conduct, colleges and universities also now face

significant re-training burdens in advance of rolling out the new policies and procedures. In

short, implementing the Final Rule requires that every college and university in America devote

an unprecedented amount of time and attention to assure compliance with “the most complex and

challenging regulations the agency has ever issued.” Am. Council on Educ., Statement by ACE

President Ted Mitchell on Final Title IX Regulations (May 6, 2020).13

 II.      The Abbreviated Compliance Deadline Set Forth In The Final Rule Will Be
          Difficult—If Not Impossible—For Institutions To Meet.

          The Final Rule sets an abbreviated compliance deadline, demanding that institutions have

their new protocols and procedures in place during the upcoming academic semester. Even in

the best of times, that timeframe would be aggressive.

          Because colleges and universities employ shared governance structures and have diverse

constituencies, they must be responsive in their development of policies and procedures to

12
     Available at https://bit.ly/2xL9Ws4.
13
     Available at https://bit.ly/2Bceh8W.



                                                   8
         Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 14 of 26



multiple stakeholders, including faculty, staff, administrators, and students. Each institution

faces context-specific challenges in this respect: Some are public while others are private; some

are residential and full time, others serve commuter or part-time students; some are urban, others

rural; some are institutions of tens of thousands of people, others a few hundred or fewer; some

offer four-year and graduate degrees, others two-year degrees and certificates; and some are

guided by a religious mission or identity while others are nondenominational or secular. What’s

more, of the roughly 4,500 degree-granting colleges and universities throughout the United

States, only 1,000 retain a dedicated general counsel. Am. Council on Educ., Comment Letter

on Proposed Rule Amending Title IX Regulations 23 & n.16 (Jan. 30, 2019) (hereinafter, “ACE

Comment Ltr.”).14 The Final Rule’s complexity and adoption of more legalistic approaches

make the role of counsel critical to successful implementation. Moreover, institutions will have

to reconcile the Final Rule and how to apply it on their campuses with any state statutes and

judicial decisions that address similar topics. In many cases, those state statutes and judicial

decisions raise complex legal questions about how an institution may satisfy potentially

inconsistent legal obligations, such as those related to standards of proof and process. Thus, in

order to assess and come into compliance with the new regulatory requirements, the vast

majority of colleges and universities will be required to engage additional staff and/or hire

outside attorneys and consultants. That alone takes time.

          But that is just the beginning of the problem. Implementing the Final Rule’s centerpiece

reforms to institutional investigatory and adjudicatory procedures is not simply a matter of

rewriting policy—which, on many campuses, has a deep-rooted and required cadence to it borne

of shared governance traditions and, often, contractual obligation.        It instead requires a

14
     Available at https://bit.ly/35zEOs1.



                                                 9
       Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 15 of 26



substantial overhaul of each college and university’s disciplinary system for undergraduate

students, graduate students, faculty, and staff. Indeed, the thicket of requirements that colleges

and universities now face from the Final Rule, with scores of separately identifiable

administrative requirements, will entail extensive and labor-intensive compliance mandates that

institutions now must each scramble to meet. That process necessarily requires diversion of

limited time and resources from other efforts, with related costs expected to skyrocket—

especially for thinly staffed, less-resourced institutions like community colleges, small private

liberal arts colleges, and faith-based institutions.

        Colleges and universities face a number of other real-world obstacles in implementing the

Final Rule. The Final Rule applies not only to Title IX proceedings that involve students, but

also to those that involve faculty and other staff. Those employees are often unionized, and their

disciplinary processes are often written into existing collective-bargaining and other agreements,

which in turn set predetermined time periods during which terms cannot be re-bargained. See

ACE Comment Ltr. at 20.          Many institutions have multiple such bargaining units, further

compounding challenges with respect to coordination. In addition to the time and effort required

for the re-bargaining itself, any resulting changes are also subject to the National Labor Relations

Act and state labor laws, which make the process for modifications to those agreements slow and

arduous.

        Then there is the need to update faculty handbooks and manuals, which outline how

disciplinary proceedings are conducted for both unionized and non-unionized faculty members.

In keeping with established principles of shared governance, academic freedom, and tenure,

faculty handbooks and manuals are developed through institution-specific, multi-layered

governance bodies, often following extensive deliberative proceedings across the whole of the




                                                   10
         Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 16 of 26



institution. As a result, campus administrators are often unable to impose top-down, unilateral

change, much less do so swiftly. See ACE Comment Ltr. at 20–21.

          Training is also a concern in terms of effective timely implementation of the Final Rule.

All participants in the revamped Title IX investigatory and adjudicatory procedures will need to

be re-trained, in a manner tailored to their individual roles, on the content and nature of the

dozens of new administrative requirements related to complex and highly sensitive subject

matters now being federally mandated for the first time.           That, too, requires significant

commitments of time and attention from all involved.            The Final Rule not only allows

insufficient time to develop well and with appropriate stakeholder involvement the policies and

procedures now being mandated, it also allows insufficient time to provide the essential training

needed to effectuate those policies and procedures in a manner that best serves campus

communities.

          For some public university systems, the Final Rule triggers an added layer of complexity

and implementation steps. Specifically, the rules and procedures that govern student discipline

at some public institutions may be codified in State legislative and regulatory codes. See, e.g.,

Bd. of Regents of Univ. of Wis. Sys., Chapter UWS 17: Student Nonacademic Disciplinary

Procedures, UWS §§ 17.01–17.19 (eff. Sept. 1, 2009).15 In such case, changes to applicable

procedures will require the participation of legislatures and state agencies on top of campus-

based constituencies, and those legislatures and agencies may be out of session or operating with

reduced staff.

          In short, the breadth and depth of the Final Rule presents extreme challenges for

institutions to come into compliance even under normal conditions.          But these are not, to

15
     Available at https://bit.ly/2xGV3XU.



                                                 11
         Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 17 of 26



understate the point, ordinary times. It has now been four-and-a-half months since the President

declared COVID-19 a national emergency, and roughly six months since the Secretary of Health

and Human Services first declared the novel coronavirus SARS-CoV-2 a public-health

emergency. President Donald J. Trump, Proclamation on Declaring a National Emergency

Concerning the Novel Coronavirus Disease (COVID-19) Outbreak (Mar. 13, 2020).16 During

that time, the country’s colleges and universities have seen their operations upended. Institutions

have been working tirelessly to determine how best to restructure literally every aspect of their

basic functioning—including how to manage operational risks as a new academic year begins.

And serious challenges remain.

         At the time this brief is being filed, more than 4,200 higher education institutions

throughout the United States and over 25 million of their students have been directly impacted

by the global COVID-19 pandemic. See Entangled Solutions, COVID-19: Higher Education

Resource Center, https://bit.ly/2zafDAn (last visited July 31, 2020). The response has been

decisive and far-ranging, as colleges and universities have moved to close dorms and lock down

campuses, instructed faculty and staff to work remotely, cancelled sports and extracurricular

activities, and moved classes and graduations online. Looking to the near future, some 190

institutions have already moved to change their admissions and academic requirements, such as

by extending decision deadlines, waiving deposit fees, moving to test-optional admissions, and

abandoning minimum grade requirements; over 550 have announced hiring and staffing changes

such as freezes, furloughs, and layoffs; and 78 are doing both. Id. Seventy-two have confirmed

changes such as virtual courses or adjusted payment options for students for Fall 2020 and

beyond, and seven have closed permanently. Id.

16
     Available at https://bit.ly/2SFUCUQ.



                                                12
       Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 18 of 26



       Those changes and others, together with reversals of course, will doubtlessly intensify

and multiply in the coming weeks, as many jurisdictions around the country continue on a path

to reopening, reassess their plans, press the “pause” or “stop” button, and otherwise make

decisions as circumstances change and public-health guidance continue to evolve. Because

additional pressures on colleges and universities to transition safely and effectively to these new

realities will only increase going forward, hard choices will get only harder still. And making

sure that higher education institutions will have the bandwidth to return to their full operating

capacities as soon as practicable is consequential for the national economy as a whole. See, e.g.,

Christina Paxson, Opinion, College Campuses Must Reopen in the Fall. Here’s How We Do It.,

N.Y. Times (Apr. 26, 2020), https://nyti.ms/2WIeVSL.

       To require that colleges and universities restructure their existing Title IX policies and

procedures while they respond to a continuing global pandemic threatens extraordinary—and

needless—hardship and confusion for administrators, faculty, and students. Even in the best of

times, that schedule is unrealistic. To truly fulfill the hope and promise of Title IX, the staff,

faculty, and students on our nation’s campuses should be encouraged by the Department to have

the long-view in mind as they collectively consider and revise campus policies and procedures.

Compliance with the Final Rule over the ensuing months will almost assuredly negatively affect

the quality of the policies and procedures that institutions scramble to craft in order to roll out the

new protocols that will also need to be adapted to address public health measures.

       College and university staffs are in a zero sum game in terms of their available bandwidth

at this time.     Institutions will not be able to hire additional personnel to accomplish

implementation. So, in a period of catastrophe management, when key players will be socially

isolating and, oftentimes, scattered across the country and even around the world, every hour




                                                  13
       Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 19 of 26



devoted to restructuring existing procedures and practices to conform with the Final Rule’s

numerous federal mandates will be an hour that cannot be used for the innumerable risk-

management tasks that higher education institutions will face in the days, weeks, and months to

come. Even prior to the Final Rule, Title IX coordinators and administrators had seen their work

disrupted and capacities slowed as a result of the pandemic. See, e.g., Isabel L. Isselbacher,

Harvard Title IX Office Operations Continue Remotely During COVID-19 Crisis, Harvard

Crimson (Mar. 31, 2020), https://bit.ly/3b9UZxr (discussing delays in training programs);

Sydney Czyzon, Title IX investigations transition online, await new federal guidelines,

Marquette Wire (Apr. 29, 2020), https://bit.ly/2yoVPJw (discussing delays in investigations and

problems raised by remote coordination). It is hard to see how rushed implementation of the

Final Rule during a time of increased uncertainty and novel operational strategies best serves the

Title IX interests of our campus communities.

       In addition, to require universities and colleges to implement the Final Rule now, as they

adapt protocols and procedures for socially distanced and virtual environments, will ultimately

mean that universities and colleges will have to go through a second restructuring effort after life

normalizes. In effect, colleges and universities will have to twice restructure their Title IX

policies to address the Final Rule effectively: Once during the still-uncertain re-opening and

transition period we currently face, and once again after students, faculty, and staff are able to

return fully and safely to campus.

       In issuing the Final Rule with an expedited implementation date, the Department fails to

recognize the enormous scope of this diversion of time and resources. The Department asserts

that “60 days would be sufficient for recipients to come into compliance” in “the ordinary

course” and it concedes that “exigent circumstances exist as a result of the COVID-19 national




                                                14
         Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 20 of 26



emergency” that “require great attention and care on the part of” higher education institutions

and others, but the Department nevertheless proceeded to select an effective date mere months

away as one that “adequately accommodates the needs of recipients.” Yet it did so without any

analysis regarding any of the particular hardships discussed above. See 85 Fed. Reg. at 30,534

(noting only that “[t]he Department recognizes that the length and scope of the current national

emergency relating to COVID-19 is somewhat uncertain.”).            That is a wholly insufficient

allowance during these unprecedented times. And the Department cannot plausibly justify its

blanket assertion that this abbreviated timeframe is necessary now when the rulemaking itself

lasted more than 1,000 days and the previously prevailing regulatory landscape had been in place

for more than four decades. Nor is it any answer for the Department to point to the time elapsed

since its Proposed Rule. Regulated entities have no duty to radically overhaul longstanding

policies and procedures following the mere announcement of a proposed rulemaking. Moreover,

the highly institution-specific nature of individual higher education institutions’ Title IX policies

and procedures means that any large-scale reform effort requires first knowing the actual details

of the Final Rule, which were only recently announced.

          That failure to wrestle with our current reality is all the more notable because ACE,

joined by numerous other concerned groups, submitted a letter to the Department months ago

raising precisely these points, when the toll that COVID-19 would wreak had already been made

clear. Letter from Ted Mitchell, President, ACE, to Betsy DeVos, Sec’y of Educ., U.S. Dep’t of

Educ. (Mar. 24, 2020).17 As ACE explained, independent from the merits of the particular

regulatory proposals contemplated by the Department’s Title IX rulemaking, “institutions simply



17
     Available at https://bit.ly/2W7Sdo8.



                                                 15
       Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 21 of 26



do not have the capacity to implement these proposals at this time” given the “challenges

campuses face” in “these unprecedented times.” Id.

       The Final Rule patently ignores these pleas and the new reality of our COVID-19 world.

Instead, the Department mandated full compliance with dozens of new administrative

requirements in short order. That timing will prove to be impossible to meet in an effective and

well-considered manner for most if not all covered institutions in light of the unprecedented

burdens imposed on colleges and universities resulting from the pandemic. Institutions will be

forced to cobble together a hastily devised effort to comply that will not serve well the ultimate

goals of the Final Rule. A stay is necessary to prevent the immediate and extraordinary harms

that otherwise will flow to colleges and universities nationwide if they are forced to reallocate

increasingly scarce resources toward this massive new regulatory regime.

                                          CONCLUSION

       For these reasons, the Court should grant Plaintiffs’ motion for preliminary injunctive

relief or a 5 U.S.C. § 705 stay to permit colleges and universities sufficient time to come into

compliance with the Final Rule in a manner that ultimately better serves Title IX’s goals and the

related interests of campus communities




                                               16
      Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 22 of 26



                                   Respectfully submitted,

                                   /s/ Gregory F. Noonan
                                   Gregory F. Noonan (BBO# 651035)
                                   HOGAN LOVELLS US LLP
                                   125 High Street, Ste. 2010
                                   Boston, MA 02110
                                   (617) 371-1029
                                   gregory.noonan@hoganlovells.com

                                   Stephanie J. Gold
                                   Susan M. Cook
                                   Kyle M. Druding
                                   HOGAN LOVELLS US LLP
                                   555 Thirteenth Street, NW
                                   Washington, D.C. 20004
                                   (202) 637-5496
                                   stephanie.gold@hoganlovells.com

                                   Counsel for Amici Curiae

Dated: August 18, 2020




                                     17
Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 23 of 26




                             ADDENDUM
   Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 24 of 26



                    ADDENDUM – LIST OF AMICI CURIAE

1. American Council on Education (ACE): More information about ACE can be found at:
   https://www.acenet.edu

2. The Accreditation Council for Pharmacy Education (ACPE): More information about
   ACPE can be found at: https://www.acpe-accredit.org/

3. American Association of Community Colleges (AACC): More information about AACC
   can be found at: https://www.aacc.nche.edu/

4. American Association of State Colleges and Universities (AASCU): More information
   about AASCU can be found at: https://aascu.org/

5. American Association of University Professors (AAUP): More information about AAUP
   can be found at: https://www.aaup.org/

6. American Dental Education Association (ADEA): More information about ADEA can be
   found at: https://www.adea.org/

7. American Indian Higher Education Consortium (AIHEC): More information about
   AIHEC can be found at: http://www.aihec.org/

8. Association of American Medical Colleges (AAMC): More information about AAMC
   can be found at: https://www.aamc.org/

9. Association of American Universities (AAU): More information about AAU can be
   found at: https://www.aau.edu/

10. Association of Catholic Colleges and Universities (ACCU): More information about
    ACCU can be found at: https://www.accunet.org/

11. Association of Governing Boards of Universities and Colleges (AGB): More information
    about AGB can be found at: https://agb.org/

12. Association of Jesuit Colleges and Universities (AJCU): More information about AJCU
    can be found at: https://www.ajcunet.edu/

13. Association of Public and Land-grant Universities (APLU): More information about
    APLU can be found at: https://www.aplu.org/




                                        A1
   Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 25 of 26



14. College and University Professional Association for Human Resources (CUPA-HR):
    More information about CUPA-HR can be found at: https://www.cupahr.org/

15. Council for Advancement and Support of Education (CASE): More information about
    CASE can be found at: https://www.case.org/

16. Council of Independent Colleges (CIC): More information about CIC can be found at:
    https://www.cic.edu/

17. Middle States Commission on Higher Education (MSCHE): More information about
    MSCHE can be found at: https://www.msche.org/

18. NASPA - Student Affairs Administrators in Higher Education: More information about
    NASPA can be found at: https://www.naspa.org/

19. National Association of College and University Business Officers (NACUBO): More
    information about NACUBO can be found at: https://www.nacubo.org/

20. National Association of Diversity Officers in Higher Education (NADOHE): More
    information about NADOHE can be found at: https://www.nadohe.org/

21. National Association of Independent Colleges and Universities (NAICU): More
    information about NAICU can be found at: https://www.naicu.edu/

22. National Collegiate Athletic Association (NCAA): More information about NCAA can
    be found at: http://www.ncaa.org/

23. New England Commission of Higher Education (NECHE): More information about
    NECHE can be found at: https://www.neche.org/

24. University Risk Management and Insurance Association (URMIA): More information
    about URMIA can be found at: https://www.urmia.org/home

25. WASC Senior College and University Commission (WSCUC): More information about
    WSCUC can be found at: https://www.wscuc.org/




                                       A2
       Case 1:20-cv-11104-WGY Document 117 Filed 08/18/20 Page 26 of 26



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the Court’s ECF system on August 18,

2020, will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) and paper copies will be sent by mail to non-registered participants.

                                                       /s/ Gregory F. Noonan
                                                       Gregory F. Noonan
